NUMBER 13-18-00556-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG
____________________________________________________________

PEGGY BARNES FRANKLIN,                                                                Appellant,

                                                 v.

DAVID JAMES, CINDY JAMES, TERRAL
BULLOCK AND CHERYL BULLOCK,                        Appellees.
____________________________________________________________

              On appeal from the 24th District Court
                    of DeWitt County, Texas.
____________________________________________________________

                             MEMORANDUM OPINION
           Before Justices Rodriguez, Contreras, and Benavides
               Memorandum Opinion by Justice Rodriguez

       Appellant attempts to appeal a judgment entered by the Thirteenth Court of

Appeals on May 17, 2018.1 Upon review of the documents before the Court, it appeared

that there is no appealable order and this Court does not have jurisdiction. The Clerk of


       1  Appellant previously pursued an appeal arising from this same trial court cause number. See
Franklin v. James, No. 13-18-00556-CV, 2018 WL 2252907 at *1 (Tex. App.—Corpus Christi May 17, 2018,
pet. denied).
this Court notified appellant of this defect so that steps could be taken to correct the

defect, if it could be done. See TEX. R. APP. P. 37.1, 42.3.     Appellant was advised that,

if the defect was not corrected within ten days from the date of receipt of this notice, the

appeal would be dismissed for want of jurisdiction. Appellant filed a response stating, “a

Motion for Rehearing was filed with the Supreme Court of Texas and also had granted us

time to get the info we needed from the Court Reporter’s Recorder.” The response

contains additional information concerning the reporter’s record.

       The Court, having fully reviewed and considered the documents herein, concludes

that the order appealed from fails to invoke our appellate jurisdiction and is of the opinion

that the cause should be dismissed. In terms of appellate jurisdiction, each court of

appeals has appellate jurisdiction of all civil cases within its district of which the district

courts or county courts have jurisdiction when the amount in controversy or the judgment

rendered exceeds $250, exclusive of interest and costs. See TEX. GOV’T CODE ANN.

§22.220 (West, Westlaw through 2017 1st C.S.). In this case, the order appealed from

was not from a district or county court, rather it was a judgment issued by this Court and

petition for review was denied by the Supreme Court of Texas.

       The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P.

42.3(a),(c).

                                                                 NELDA V. RODRIGUEZ
                                                                 Justice

Delivered and filed the 20th
day of November, 2018.

                                              2